UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6142


NOAH R. ROBINSON,

                    Petitioner - Appellant,

             v.

J. HUTCHINSON, Warden/Custodian,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Richard Mark Gergel, District Judge. (6:19-cv-02831-RMG)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noah R. Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Noah R. Robinson, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing Robinson’s 28 U.S.C. § 2241

(2018) petition without prejudice because Robinson’s nearly identical motion was pending

in the Western District of Tennessee. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Robinson v.

Hutchinson, No. 6:19-cv-02831-RMG (D.S.C. Jan. 14, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2